OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and the case remitted to that court for a review of the facts.
By his plea of guilty, defendant waived any right to a dismissal resulting from the alleged failure of the People to be ready for trial in conformity with the time limitations of CPL 30.30 (subd 1, par [a]) (People v Friscia, 51 NY2d 845; see People v Brothers, 50 NY2d 413; cf. People v Adams, 38 NY2d 605).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order reversed and case remitted to the Appellate Division, Fourth Department, for further proceedings in accordance with the memorandum herein.